                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


    RAYMOND LAMAR BROWN,            1:20-cv-8463 (NLH) (SAK)

                 Plaintiff,         MEMORANDUM OPINION & ORDER

         v.

    RICHARD SMITH, et al.,

                 Defendants.


APPEARANCES:

Raymond Lamar Brown
48657
Cumberland County Jail
54 W. Broad St.
Bridgeton, NJ 08302

     Plaintiff pro se

Stephen D. Holtzman, Esq.
Jeffrey S. McClain, Esq.
Holtzman McClain & Londar, PC
524 Maple Avenue
Suite 200
Linwood, NJ 08221

     Attorneys for Defendant Dr. Alan Dias


HILLMAN, District Judge

     WHEREAS, Plaintiff Raymond Lamar Brown is proceeding pro se

in this complaint under 42 U.S.C. § 1983, 1 see ECF No. 1; and


1 Plaintiff is also participating in a related proposed class
action, Brown v. Warren, No. 20-7907, and is represented by
counsel in that action. That appointment of counsel does not
extend to this civil action.
      WHEREAS, Defendants moved to dismiss the complaint under

Local Civil Rule 10.1 and Federal Rule of Civil Procedure 41(b).

ECF Nos. 15 & 18.     The Honorable Ann M. Donio denied the motions

without prejudice.    ECF No. 22. 2       Judge Donio noted that “[i]n

the event Plaintiff fails to proceed with discovery or otherwise

participate in this litigation, Defendants may file a renewed

motion to dismiss pursuant to Federal Rule of Civil Procedure

41(b).”    Id.; and

      WHEREAS, Defendant Alan Dias filed a second motion to

dismiss the complaint on April 17, 2021.          ECF No. 24.   Defendant

asserts Plaintiff failed to participate in discovery and seeks

dismissal under Federal Rule of Civil Procedure 41(b), Id.; and

      WHEREAS, Federal Rule of Civil Procedure 41(b) permits a

court to dismiss an action “[i]f the plaintiff fails to

prosecute or to comply with these rules or a court order . . .

.”    Before a Court may dismiss a complaint for failure to

prosecute, it must analyze the factors set forth in Poulis v.

State Farm Fire & Cas. Co., 747 F.2d 863, 867-68 (3d Cir. 1984);

and

      WHEREAS, Judge Donio notified Defendant of the requirement

to address the Poulis factors in any subsequent motion to

dismiss, ECF No. 22 at 7 n.3; and


2 This matter was subsequently reassigned to the Honorable Sharon
A. King.
                                      2
     WHEREAS, Defendant does not address the Poulis factors in

his motion,

     THEREFORE, IT IS on this   7th      day of May, 2021

     ORDERED that the Clerk shall adjourn the motion to dismiss,

ECF No. 24, to June 7, 2021; and it is further

     ORDERED that Defendant shall supplement the motion to

dismiss and serve Plaintiff with a brief that addresses the

Poulis factors by May 14, 2021; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order on Plaintiff by regular first-class mail.


                                         s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                3
